Citation Nr: 1529387	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD). 

2.  Entitlement to service connection for left knee DJD.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for lung cancer.

5.  Entitlement to service connection for a kidney disorder, to include a right kidney mass. 

6.  Entitlement to service connection for Parkinson's Disease. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army National Guard for four years, to include active duty from July 1957 to December 1957 and again from June 1960 to May 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in December 2013 and the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was first diagnosed with bilateral knee DJD, COPD, lung cancer, a right renal mass, and Parkinson's Disease decades after service.

2.   The evidence of record does not link the Veteran's bilateral knee DJD, COPD, lung cancer, a right renal mass, and Parkinson's Disease to his active duty.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee DJD have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for left knee DJD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for a kidney disorder, to include a right kidney mass, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

6.  The criteria for entitlement to service connection for Parkinson's Disease have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in August 2011 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating and, thereafter, the claims were adjudicated in an August 2012 rating decision and an April 2013 Statement of the Case (SOC).  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, moreover, are in the claims folder and were considered in rendering this decision.  The Veteran has not identified any other documents that he feels would be relevant to his claims.  At his hearing before the Board in December 2013, additionally, the Veteran indicated he solely seeks medical treatment at VA.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's COPD, lung cancer, and kidney claims, the Veteran was afforded an appropriate VA examination in July 2012.  The Board finds the examination and opinions rendered are adequate for deciding the claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinions addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence, to include lay statements, and testing was considered by the examiner.  

The Veteran was not provided a VA examination with regard to his bilateral knee claims or his Parkinson's disease claim.  The Board finds a VA examination would serve no useful purpose here.  Although current medical evidence indicates the Veteran has diagnoses of bilateral DJD of the knees and Parkinson's disease, there is nothing in the record that associates these conditions with his military service.  His diagnoses are decades after service, and his service treatment records are completely silent as to any complaints, treatment, or diagnoses related to the knees or Parkinson's disease.  Indeed, the Veteran testified before the Board in December 2013 that he never served in Vietnam, was never exposed to Agent Orange herbicides, and never had any issues related to his knees or Parkinson's during his active military service.  Rather, the Veteran contends these disorders render him totally disabled and, therefore, he should be entitled to service connection.  He makes no claim that the conditions are in any way related to service or were diagnosed while in service.  On the contrary, he concedes he did not notice any symptoms related to these conditions until decades after service and no doctor has ever indicated an etiological relationship.  For these reasons, the Board finds a VA examination is not necessary here for the bilateral knees claim or the Parkinson's Disease claim.  Cf. McLendon, 20 Vet. App. 79.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge (VLJ) as appropriate) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the VLJ noted the elements that were lacking to substantiate the claims of service connection. The Veteran was assisted at the hearing by an accredited representative from the DAV (he has since revoked this representation, and is now represented by the American Legion). The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service or to another service-connected disability. They also asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran contends his bilateral knee disorders, COPD, lung cancer, kidney disorders, and Parkinson's disease or totally disabling and render him completely unemployable.  He has not made any specific contentions as to why he believes these conditions are related to his military service.  Indeed, at his hearing before the Board, the Veteran denied any in-service complaints, treatments or symptoms related to any of these conditions and denied symptoms until decades later.  

Service connection may be established as a matter of presumption.  For example, service connection may be granted for chronic disorders, such as arthritis, calculi of the kidney, and organic diseases of the nervous system when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's diagnoses is decades after service. 

A presumption also exists for veterans who, during active service served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Specifically, those veterans will be presumed to have been exposed during such service to an herbicide agent (Agent Orange) unless there is affirmative evidence that the veteran was not exposed.  38 C.F.R. § 3.307(d)(iii).  Diseases associated with exposure to Agent Orange include Parkinson's Disease and lung cancer.  38 C.F.R. § 3.309(e).  

Here, however, the Veteran does not have any active duty service from 1962 to 1975, he never served in Vietnam nor has the Veteran testified that he served in Vietnam.  Rather, the only Foreign Service the Veteran had been in Germany.  He denies any actual exposure to Agent Orange herbicides during his military service.

For these reasons, the Board finds the Agent Orange statutory presumption also inapplicable here.  Indeed, the Board finds all statutory presumptions of entitlement to service connection inapplicable in this case for any of the claimed conditions.

Direct service connection, once again, requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d 1313.

The Veteran's service treatment records are silent as to any diagnoses, symptoms, or complaints related to the bilateral knees or Parkinson's disease.  The Veteran was never diagnosed with a lung or kidney related condition, but his service treatment records do indicate sporadic complaints of chronic cough, upper respiratory infections, and lower abdominal pain.  His May 1961 separation examination, however, is negative to any such defects and his chest x-ray at separation was negative.

After service, the Veteran denies any ongoing symptoms related to his knees, lungs, kidneys, or Parkinson's disease.  Rather, he concedes he was first diagnosed for these disorders decades after service and never noticed any symptoms related to these diagnoses for decades.  Post-service records show the Veteran first sought medical treatment in 1990's for complaints related to chest pain with coughing.  At that time, the Veteran's decades-long smoking habit was noted, but no active disease was found until 2002.  The Veteran was diagnosed with bilateral DJD of the knees in 2002 as well.  The Veteran first complained of numbness in his hands, mouth, and leg in 2001, and was ultimately diagnosed with Parkinson's disease in 2012.  A lung and renal lesion was first discovered in 2010, and lung cancer was ultimately diagnosed in 2013.  The Veteran's COPD has been noted in his VA outpatient treatment records since 2012. 

In short, VA outpatient treatment records show complaints for his various claimed disabilities since the 1990s, three decades after service, with diagnoses as early as 2001, four decades after service.  

The Veteran was afforded VA examinations in July 2012 with regard to his lung and renal claims.  The examiner confirmed diagnoses of renal and lung masses as well as COPD.  The Veteran's military and post-military medical history was also noted.  The examiner opined that none of these diagnoses was "at least as likely as not" related to his military service because the only in-service complaints and treatment related to the lungs and kidneys were for acute and transitory conditions, which cannot be objectively linked to current diagnoses.  Rather, the examiner found the Veteran's COPD and (at that time presumed) lung cancer to be due to his extensive smoking history.  With regard to renal disease, the examiner found in-service complaints to be non-specific and more likely related to acute and transitory GI illnesses.  There is no objective evidence that could link these GI complaints to a current renal mass.  The examiner further noted that if the renal mass is concluded to be cancer (as suspected), then it certainly could not have been present since active service, which ended in 1961.  

The Board finds the medical examination and opinions rendered persuasive.  They are based on a thorough physical examination, a complete review of the claims folder, and consideration of the Veteran's lay statements.  Also compelling, no medical professional has ever linked any of the Veteran's claimed disorders with any incident of his military service or otherwise disagreed with the examiner's findings.

As indicated above, it is unclear why the Veteran believes his knee, lung, kidney, and Parkinson's disorders are related to his military service.  He concedes he had no such problems in the military or for decades thereafter.  The Veteran further concedes he never served in Vietnam and never had actual exposure to Agent Orange herbicides or other toxins.

The Board does not doubt the Veteran's current diagnoses, but in this case there is nothing to support these diagnoses has any remote relationship to his military service.

Thus, even fully considering the Veteran's lay description of military events, medical history, and current symptoms, the evidence does not support his claim.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  






ORDER

Entitlement to service connection for right knee DJD is denied. 

Entitlement to service connection for left knee DJD is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for a kidney disorder, to include a right kidney mass, is denied. 

Entitlement to service connection for Parkinson's disease is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


